NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEYHAN MOHANNA, individually and as             No. 18-15954
Trustee of the Keyhan Revocable Trust Date
July 8, 2003,                                   D.C. No. 3:18-cv-02563-WHO

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

CARRINGTON MORTGAGE SERVICES,
LLC; CHRISTIANA TRUST, a Division of
Wilmington Savings Fund Society, FSB, not
in its individual capacity but as Trustee of
ARLP Trust 3,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Keyhan Mohanna appeals pro se from the district court’s orders denying his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for a temporary restraining order (“TRO”) and motion for

reconsideration in his action alleging Fair Debt Collection Practices Act and state

law claims. We have jurisdiction to determine our own jurisdiction. Havensight

Capital LLC v. Nike, Inc., 891 F.3d 1167, 1171 (9th Cir. 2018). We dismiss for

lack of jurisdiction.

      We lack jurisdiction over this interlocutory appeal because the district

court’s denial of a TRO was not tantamount to the denial of a preliminary

injunction, and did not effectively decide the merits of the case. See Religious

Tech. Ctr. v. Scott, 869 F.2d 1306, 1308 (9th Cir. 1989) (although ordinarily not

appealable, denial of a TRO may be appealed if tantamount to denial of a

preliminary injunction; the court considers whether the denial followed a full

adversary hearing and whether, absent review, appellant would be effectively

foreclosed from pursuing further interlocutory relief); Graham v. Teledyne-

Continental Motors, 805 F.2d 1386, 1388 (9th Cir. 1987) (denial of TRO may be

appealed if it effectively decides the merits of the case).

      Appellees’ request for an award of costs on appeal, set forth in the

answering brief, is denied without prejudice to re-filing in compliance with Federal

Rule of Appellate Procedure 39 and Ninth Circuit Rule 39-1.

      DISMISSED.




                                           2                                     18-15954